Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2020 has been entered.


Allowable Subject Matter
Claims 1, 2 and 5-9 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1 and 9 are allowable because the closest prior art, Kourosh, Wang, Patten, Keeney-Ritchie, and Hussain, either singularly or in combination, fail to anticipate or render obvious measuring a reference temperature To under reference conditions, measuring reference tension values Sao and  Sho under reference conditions, recording a pressure po under reference conditions, determining a pressure a and Sh and reference tension values Sao and Sho, and issuing the pressure value determined by means of the algorithm via the at least one display unit, wherein a difference AT between the measured temperature value T and the reference measured value To is linearly and/or quadratically implemented into an algorithm for determining the pressure of the medium and - 3 -Application No. 15/888,296 Docket No. 740116-1306 wherein a difference ASh between the measured tension value Sh and the reference measured value Sho and the difference ASa between the measured tension value Sa and the reference measured value Sao is linearly and/or quadratically implemented into the algorithm for determining the pressure of the medium, in combination with all other limitations in the claim as claimed and defined by applicant.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

a and a measured tension value Sh of the circumferential direction to the control and evaluation unit, the method comprising the steps of: measuring the temperature value T with the temperature sensor; measuring a tension value Sa and Sh.

Wang (“Large Size Straight-Tube Coriolis Flowmeters”, 2011) discloses that axial and circumferential stresses are essential to define the effects of process conditions. Additional sensors of temperature or strain/stress on the flow tube may provide correction information.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863